I respectfully dissent from the majority opinion. I would have reversed this case.
Phyllis Daniels worked as a horse groomer for trainer Larry Hayes at Thistledown. Hayes and other trainers were allowed use of dormitory-style rooms located above the stables. Hayes assigned Daniels one of the rooms. The rooms were each ten feet by twelve feet in area, and had no windows, ventilation or plumbing. The sole entrance of each room had both a screen door and a solid wooden door. The screen door was equipped with a hook-type latch that could be locked from the inside. The wooden door was equipped with a latch that could be padlocked from the outside. *Page 288 
After hours, security guards were stationed at Thistledown's main gate to keep unauthorized personnel from entering Thistledown property. All Thistledown personnel were issued identification cards which they were required to show when entering the grounds.
On June 22, 1991, Daniels returned to her room around 11:00 p.m. after an evening out. She began to watch television and eventually fell asleep, forgetting to lock the door to her room. At around 2:00 a.m., William Holtkamp, a jockey who was also staying in one of the stable area rooms, returned to Thistledown and passed through the front security gate. Holtkamp told Thistledown security guards Joseph Galati and John Simko that he had just returned from a local bar. Galati smelled the alcohol on Holtkamp's breath and remarked to Simko that Holtkamp was "feeling no pain." Galati told Holtkamp to "be safe" and to "settle down." Holtkamp proceeded through the gate and went toward the living quarters.
Holtkamp then went to Daniels's room, entered through the unlocked door and raped her. Daniels reported the crime to security who alerted local police. Holtkamp confessed to the rape and was sentenced to jail.
Daniels filed this action against Thistledown and its security company alleging a negligent failure to maintain a safe workplace. Thistledown moved for summary judgment, arguing that it owed no duty to protect Daniels from the unforeseeable criminal acts of third persons. In support of her claim that the attack was foreseeable, Daniels introduced Thistledown's stable area incident reports for two years prior to her attack. She also produced, via affidavit, the expert opinion of Andrew Getner, a retired North Randall police sergeant, who stated that inadequate security at Thistledown proximately caused Daniels's injuries. According to Getner, Thistledown security guards were negligent in allowing Holtkamp to enter the premises when he was obviously intoxicated. He also opined that the presence of additional security personnel would have prevented the attack on Daniels.
The trial court granted Thistledown's motion for summary judgment, finding that the attack on Daniels was unforeseeable and, consequently, Thistledown could not be held liable for Daniels's injuries. This appeal followed.
I must begin my analysis with a brief overview of the law of summary judgment. Summary judgment shall be granted if the pleadings, depositions, answers to interrogatories, written admissions, affidavits, transcripts, and written stipulations of facts show that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law. Civ.R. 56(C). When evaluating a motion for summary judgment, the trial court must construe the evidence most strongly in favor of the nonmovant. Id. Consequently, doubts must be resolved in favor of the nonmovant. Murphy v.Reynoldsburg (1992), *Page 289 65 Ohio St.3d 356, 358-359, 604 N.E.2d 138, 139-141. The nonmovant may not rest on his pleadings, however, but must produce evidence on any issue for which he bears the burden of production at trial. Wing v. Anchor Media of Texas, Ltd. (1991),59 Ohio St.3d 108, 111, 570 N.E.2d 1095, 1099.
Daniels's complaint alleged that Thistledown negligently maintained her workplace and consequently created an unsafe condition. In a summary judgment situation, the nonmovant's burden is one of production of evidence. Here, Daniels had to go forward with evidence that Thistledown owed her a duty of care, that Thistledown breached that duty, and that her injuries were proximately caused by the breach. Hickman v. Warehouse Beer Sys.,Inc. (1993), 86 Ohio App.3d 271, 273, 620 N.E.2d 949, 950. The movant bears the burden of proving there is no genuine issue for trial. Here, I believe the movant failed to meet that burden.
Daniels argues that the duty owed to her by Thistledown is as set forth in Restatement of the Law 2d, Torts, Section 344:
"A possessor of land who holds it open to the public for entry for his business purposes is subject to liability to members of the public while they are upon the land for such a purpose, for physical harm caused by the accidental, negligent, or intentionally harmful acts of third persons or animals, and by the failure of the possessor to exercise reasonable care to (a) discover that such acts are being done or are likely to be done, or (b) give a warning adequate to enable the visitors to avoid the harm, or otherwise to protect them against it."
Comment b to Section 344 provides that the term "third persons" includes all persons other than the possessor of the land. It includes the possessor's servants when they are acting outside the scope of their employment as well as other invitees or licensees upon the premises. By this definition, Section 344 would cover Holtkamp's acts. However, the existence of a duty depends on the foreseeability of the harm. Reitz v. May Co.Dept. Stores (1990), 66 Ohio App.3d 188, 191, 583 N.E.2d 1071,1073-1074. Consequently, the issue is whether Daniels went forward with enough evidence to establish a genuine issue of fact as to whether the attack was foreseeable such as to impose upon Thistledown a duty to protect her from it.
The totality of the circumstances should be considered when determining whether Thistledown knew or should have known that the attack on Daniels was likely to occur. Id. at 193,583 N.E.2d at 1074-1075. Evidence of prior criminal acts on the premises is probative of whether other crimes might occur in the future. Id. Daniels presented evidence that Thistledown was aware of prior criminal activity on Thistledown property including theft, assault, trespassing, and vandalism. The incident reports submitted by Daniels indicated that some of the crimes were committed by outsiders or trespassers while others were *Page 290 
committed by Thistledown employees who, like Holtkamp, were entitled to be on the premises. The trial court found that, despite this knowledge, Thistledown could not have foreseen that Holtkamp would carry out such an attack. However, a possessor of land may "know or have reason to know, from past experience, that there is a likelihood of conduct on the part of third persons in general which is likely to endanger the safety of the visitor, even though he has no reason to expect it on the part of any particular individual." Restatement of Torts, Section 344, Comment f. "If the place or character of his business, or his past experience, is such that he should reasonably anticipate careless or criminal conduct on the part of third persons, either generally or at some particular time, he may be under a duty to take precautions against it, and to provide a reasonably sufficient number of servants to afford a reasonable protection." Id.
Daniels went forward with evidence that Thistledown was aware of prior criminal acts committed on its property. As evidenced by its incident reports, Thistledown was aware that members of the Thistledown community were involved in crimes against one another, which included break-ins, assaults, and thefts. Although there was no evidence of any prior crimes committed by Holtkamp in particular, Thistledown had knowledge of past criminal conduct by other Thistledown personnel. Many of the incidents involved parties who were intoxicated. According to Daniels, the security guards at Thistledown rarely patrolled the area of the living quarters. Daniels's expert opined that Thistledown should have maintained better security in the area around the living quarters. Construing these facts in the light most favorable to the nonmovant, as is required when evaluating a motion for summary judgment, I find that reasonable minds could differ about whether the attack on Daniels was foreseeable to Thistledown.
I also find a genuine issue of fact remained about whether Thistledown met its duty to Daniels as a business invitee to use reasonable care to maintain the premises in a safe condition. Daniels presented evidence that there were two doors on the entrance to her room — a solid wood door which could be padlocked from the outside and a screen door with a hook-type latch that could be secured from the inside. Daniels admitted that she did not lock her door on the night of the attack. However, the evidence indicates that the wooden door could not be locked from the inside. Even if the wooden door to her unventilated, windowless room could have been locked from the inside, Daniels argues it would not have been feasible for her to have closed the door on the warm, humid night of the attack. The only feasible way for Daniels to secure the door to her room to protect herself from intruders was by using the hook-type latch. In light of Thistledown's knowledge that Daniels's room had been broken into less than two months before the rape, I find that a material issue of fact was raised about *Page 291 
whether Thistledown met its duty of reasonable care to safely maintain the premises for Daniels.
Daniels's failure to engage the hook latch does not alter my decision. Daniels's contributory negligence, if any, does not automatically bar her claims for recovery. Issues relating to comparative negligence are to be resolved by a jury unless reasonable minds could not differ upon the evidence. Simmers v.Bentley Constr. Co. (1992), 64 Ohio St.3d 642, 597 N.E.2d 504.
Daniels also argues that Thistledown breached a statutorily defined duty of care. According to Daniels, Thistledown's security personnel were required to follow the guidelines of the Ohio State Racing Commission regulations. Daniels argues that Thistledown violated Ohio Adm. Code 3769-4-12, which provides for, among other things, around-the-clock patrol of a racetrack's stable area. Daniels also argues that Thistledown violated Ohio Adm. Code 3769-4-19 by failing to provide her with adequate and sanitary living quarters. Also, under Ohio Adm. Code 3769-4-57, Daniels argues Thistledown was authorized to remove any licensee from the grounds if his blood-alcohol level tested at or above .035.
Daniels argues that Thistledown's breach of these regulations is, at least, relevant evidence on the issue of whether Thistledown breached its duty of ordinary care. I agree. The violation of an administrative regulation which expresses, in general or abstract terms, a rule of conduct is admissible evidence on the issue of lack of ordinary care. Zimmerman v. St.Peter's Catholic Church (1993), 87 Ohio App.3d 752, 756-757,622 N.E.2d 1184, 1186-1188.
I must note that evidence of such violations, while relevant, does not constitute negligence per se. Whether a violation of an administrative regulation or statute constitutes negligenceper se depends on the nature of the obligation imposed. Id. at 761, 622 N.E.2d at 1190. The violation of a specific, detailed requirement may be negligence per se but the violation of a general or abstract requirement is not negligence per se. Id.
Ohio Adm. Code 3769-4-19's requirement that Thistledown provide "adequate and sanitary" living quarters is general in nature, lacking specific requirements for compliance. Ohio Adm. Code 3769-4-57's prohibition of intoxicated jockeys from participating in racing is inapplicable here because Holtkamp was not participating in a horse race at the time of the attack. Ohio Adm. Code 3769-4-57's authorization of the removal of intoxicated licensee's from race track grounds does not impose a specific mandatory duty or obligation as is required for the application of negligence per se. Ohio Adm. Code 3769-4-12
provides that Thistledown shall maintain around-the-clock patrol of the track's stable area. There is no provision for the frequency of the patrols (i.e., every hour). Therefore, Thistledown is left with discretion as to how to comply with the regulation's requirement. The regulation is not the type of specific, absolute command the *Page 292 
violation of which would be negligence per se. See id. at 762,622 N.E.2d at 1190-1191. Evidence of Thistledown's alleged failure to comply with Ohio Adm. Code 3769-4-12 and 3769-4-19 is relevant, but not determinative, of the issue of negligence.
Having found that reasonable minds could differ about whether Thistledown breached its duty of care and whether the injury to Daniels was foreseeable, I would reverse the decision of the trial court.